DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/18/2022 has been entered.
Response to Amendment
The amendments filed on 3/24/2022 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5 and 9, the limitation of “wherein "substituted" refers to replacement of at least one hydrogen by a phenyl group, a biphenyl group, a terphenyl group, naphthyl group, a triphenylene group, a dibenzofuranyl group, or a dibenzothiophenyl group.” is unclear.
In claim 1, the limitation of “wherein "substituted" of Chemical Formula 1 refers to replacement of at least one hydrogen by deuterium, a C6 to C30 aryl group, a dibenzofuranyl group, or a dibenzothiophenyl”  and “wherein "substituted" of Chemical Formula 2 refers to replacement of at least one hydrogen by deuterium, a C1 to C4 alkyl group, a C6 to C18 aryl group, or a C2 to C30 heteroaryl group.” are defined.
Since Claims 5 and 9 have defined “substituted” different than “substituted” in claim 1, it is unclear if the definition of “substituted” in claim 5 and 9 is referring to chemical formula 1, chemical formula 2, or a different compound.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adamovich (US Pub No. 2016/0093808) in view of Parham (US Pub No. 2017/0237017)
	Regarding Claim 1-9, Adamovich et al. teaches a composition for an organic optoelectronic device comprising a first host compound represented by chemical formula 1, and a second host compound represented by chemical formula 2 [0077, e-host, and h-host] :
In page 13, see compound in top left of page, the compound below is compound A89, where X is sulfur, R1-R3 is hydrogen, L1 is phenyl, X1-X3 are nitrogen, L2-L3 are single bonds, Rb-Rc are phenyl groups
In page 46, para. 104, and page 51 (compound F21) Z1 is phenyl, Y1 is single bond, R4-R6 are hydrogen, m is 0, R7 is hydrogen, one of R8-R9 is hydrogen, and the other is phenyl, Y2 is single bond, Z2 is a phenyl group

    PNG
    media_image1.png
    451
    418
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    240
    532
    media_image2.png
    Greyscale



Parham et al. teaches a compound used as a host material in an emission layer [0106] used to provide improved efficiency, low driving voltage, and improved lifetime characteristics [0004-0006]. The compound shown below:
In page 15, compound 71, where R1-R3 are hydrogen, X is oxygen, L1 is single bond, L2 and L3 are both single bond, X1-X3 are nitrogen, Rb is a substituted phenyl group, and Rc is a unsubstituted dibenzofuran group

    PNG
    media_image3.png
    201
    281
    media_image3.png
    Greyscale


 
Since Adamovich et al. teaches a emissive layer comprising a host comprising a dibenzofuran, and exhibiting good lifetime and efficiency [0058], and Parham et al. teaches a compound used as a host material in an emission layer [0106] used to provide improved efficiency, low driving voltage, and improved lifetime characteristics [0004-0006], it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the e-host (first host compound) of Adamovich et al. with the compound of Parham et al. in order to provide improved efficiency, low driving voltage, and improved lifetime characteristics [0004-0006].
Although modified Adamovich et al. does not explicitly teaches the claimed compound, modified Adamovich et al. teaches finite number of host materials; therefore, it would have been obvious to one ordinary skill in the art before the filing of the invention to have selected the desired host materials as it is merely the selection of a finite amount of recognized host materials in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so. MPEP 2143 
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
	Regarding Claim 10, within the combination above, modified Adamovich et al. teaches an organic optoelectronic device, comprising an anode and a cathode facing each other, and
at least one organic layer disposed between the anode and the cathode
wherein the organic layer comprises the composition for an organic optoelectronic device of claim 1 [0018, 0058, 0077].
	Regarding Claim 11, within the combination above, modified Adamovich et al. teaches wherein the organic layer comprises a light emitting layer, and the composition for an organic optoelectronic device is included as a host of the light emitting layer [0018, 0058, 0077].
	Regarding Claim 12, within the combination above, modified Adamovich et al. teaches a display device comprising the organic optoelectronic device of claim 10 [0043].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the affidavit filed on 3/24/2022, the data is relevant; however, is not a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726